Citation Nr: 0925317	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) educational assistance 
benefits in the amount of $6,819.17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to December 
2000.  He subsequently has been serving in the Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006ecision of the Committee on 
Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Atlanta, Georgia which denied a waiver of 
the recovery of the overpayment at issue.  

In May 2009, the Veteran testified before the undersigned at 
a Travel Board hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

VA is at fault in the creation of the debt at issue and 
collection of the overpayment would cause undue hardship to 
the appellant; thus recovery of the debt in this case would 
be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the Veteran and recovery of the overpayment of 
VA educational assistance benefits in the amount of $6,819.17 
would be against equity and good conscience and, therefore, 
is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Historically, the Veteran was awarded educational assistance 
under the Montgomery GI Bill program (Chapter 30) for 
enrollment in classes, beginning in January 2003.  The 
Veteran was paid benefits at the full-time rate for his 
studies at Georgia State University.  In July 2003, VA began 
paying the Veteran an additional $350 per month for 
"kicker" benefits based on certification from the 
Department of Defense that the Veteran was entitled to this 
payment.  

Pursuant 38 C.F.R. § 21.7136(g), veterans are entitled to an 
increased benefit ("kicker") in Chapter 30 basic educational 
assistance rates for service in the Selected Reserve.  10 
U.S.C.A. § 16131(i)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
21.7136(g) (2008).  In order to warrant entitlement to the 
"kicker" benefit, the veteran must (1) establish eligibility 
for Chapter 30 educational assistance benefits under 
38 C.F.R. § 21.7042(a), § 21.7045, or § 21.7080; and (2) meet 
the criteria of 38 C.F.R. § 21.7540(a)(1) with respect to 
service in the Selected Reserve.  38 C.F.R. § 21.7136(g).  
Additionally, the Secretary of the military department will 
set an amount of the "kicker" not to exceed $350 per month 
for individuals pursuing full-time training.  Id.

Thereafter, the Veteran continued to be paid at the full-time 
rate, with the kicker payment until January 2004, when his 
benefits were reduced and then terminated based on a 
withdrawal from classes.  However, the benefits were 
thereafter resumed again at the full-time rate with the 
kicker in June 2004.

In January 2005, the Veteran exhausted his entitlement to 
Chapter 30 benefits as well the kicker benefits.  Thereafter, 
the Veteran applied for educational assistance benefits under 
the Montgomery GI Bull for the Selected Reserves (Chapter 
1606).  The Veteran was subsequently paid under that program, 
including kicker benefits.  In November 2005, the kicker 
benefit was retroactively terminated effective January 2003 
based upon notification from the Department of Defense that 
the Veteran was never entitled to the kicker benefits.  The 
reason cited for the retroactive termination was that in 
order for eligibility for the kicker benefit, the Veteran had 
to sign a 6 year contract with the Reserves or National 
Guard.  In this case, the Veteran signed two 3 year 
contracts.  The RO indicated that the Veteran never contacted 
VA to ascertain if he was being paid correctly.  

The Veteran contends that he served two back-to-back 3 year 
enrolments.  Therefore, he maintains that he did have a 6 
year enlistment.  Regardless, he asserts that he thought that 
he was following along the proper procedure, as he was told 
by VA and the Army.  In addition, he related that he has been 
under financial stress.  He indicates that a portion of his 
taxes have been garnished and he has been called up to active 
duty this August.  

The Veteran  requested a waiver of the recovery of the 
overpayment which was referred to the Committee.  In July 
2006, the Committee considered the Veteran's claim for 
waiver, determined that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue, but 
further determined that recovery of the overpayment in 
question would not be against equity and good conscience

In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

After reviewing the record, the Board finds that the kicker 
payment to the Veteran was apparently the result of 
administrative error.  The Department of Defense provided VA 
erroneous information which VA relied on and then in turn 
paid the Veteran.  Although the RO appeared to place the onus 
on the Veteran to ascertain this error, the Board finds that 
it is not reasonable in this case to expect to discern the 
correct payment when VA could not do so.  The evidence 
supports a finding that the Veteran was not aware of the 
error in the action of the payment.  Although, ignorance of 
the law is, generally, no excuse, see Bryan v. West, 13 Vet. 
App. 482, 486-87 (2000), the Board finds that the weight of 
the "fault" belonged to VA.  The first and second elements 
pertain to the fault of the debtor versus the fault of the 
VA.  After consideration of the record, the Board finds that 
VA was at fault and the Veteran was not at fault.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the Veteran 
apparently received benefits to which he was not entitled, 
and as such, would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the appellant 's 
reliance on VA benefits resulted in relinquishment of another 
valuable right.  As to whether recoupment of those benefits 
would defeat the purpose of the benefit, it would not if the 
Veteran was not entitled to those benefits.  However, the 
Board finds that the Veteran would indeed suffer undue 
financial hardship if forced to repay the debt at issue.  The 
Board finds that there would be financial hardship in this 
case based on the Veteran's credible testimony set forth at 
his Board hearing.  

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of fault and of 
financial hardship that would be caused by recoupment of the 
debt outweigh the elements which are not in the Veteran's 
favor in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to a waiver of the recovery of an overpayment of 
VA educational assistance benefits in the amount of $6,819.17 
is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


